Judgment, Supreme Court, New York County (Eve Preminger, J., at hearing, trial and sentence), rendered June 10, 1987, which convicted defendant, after a jury trial, of murder in the second degree (two counts) and sentenced him to two concurrent indeterminate prison terms of from 25 years to life, unanimously affirmed.
Defendant, with two other accomplices, robbed and murdered Patty Rodriguez after smoking crack cocaine. One of the accomplices pleaded guilty to manslaughter and then testified for the prosecution. He stated that the defendant killed Rodriguez with a bent knife. The bent knife was found at the murder scene. A second witness who also knew the defendant saw him enter the building where the murder occurred and exit the building 10 minutes later.
At trial, the prosecution introduced into evidence six black and white autopsy photographs of Rodriguez. The photographs did not show any blood, but did exhibit the knife wounds inflicted upon Rodriguez. The defendant objected to the introduction of the photographs into evidence. The defendant argued that the photographs were inflammatory, would distract the jury from consideration of the sole issue of identification, and would thus prejudice his trial.
*195We disagree. "The general rule is that photographs of the deceased are admissible if they tend to prove or disprove a disputed or material issue, to illustrate or elucidate other relevant evidence, or to corroborate or disprove some other evidence offered or to be offered”. (People v Pobliner, 32 NY2d 356, 369.) Here, the photographs were necessary to demonstrate that the bent knife was the murder weapon. Dr. Savitsky testified that the victim’s wounds were consistent with the shape of the bent knife. Photographs of a homicide victim have been held admissible to show the wounds of the victim. (Supra, at 370.) We also find that the photographs were not inflammatory. (See, People v Blake, 139 AD2d 110.) Concur— Kupferman, J. P., Sullivan, Asch, Wallach and Smith, JJ.